BROADDUS, J.
The plaintiff sues as the widow and beneficiary of Pearly Brassfield. On the twenty-seventh day of December, 1897, said Pearly Brassfield became a member of the defendant association as evidenced by a certain certificate of that date. Said certificate is to the effect that,, he had been regularly admitted as a member of Unionville Tent No. *10432, located at Unionville, Missouri, and that in accordance with, and under the provision of the laws of the supreme tent of the Knights of the Maccabees of the World, he is entitled to all the rights, benefits and privileges of membership therein, and that at his death an assessment on the membership not exceeding in amount two thousand dollars, will be paid as a benefit to Fannie Brassfield, bearing the relationship to him of wife, upon satisfactory proof of his death, together with the surrender of this certificate, provided he shall have in every particular complied with the laws of said supreme tent now in force, or that may hereafter be adopted, and has not untruthfully answered any question in his application for membership, or made untruthful statements therein as shown by said application, which is hereby made a part of said certificate.
Said Brassfield committed suicide on the twenty-seventh day of December, 1899. In his application for membership, he agreed that in case he should commit suicide within five years from the date of his admission to the order, whether sane or insane at the time, the contract should be null and void. Satisfactory proof of his death was made, which will be seen was within five years from the date of his admission to the order. The application by agreement was made a part of the certificate and constituted a part of the contract of insurance. The defense is that the defendant being a fraternal beneficiary society having a lodge system, ritualistic form of work and representative form of government, and making provisions according'to its own rules and regulations for the payment of death and other benefits to its members upon the .condition mentioned in its laws, it is not liable on account of the death of Brassfield, he having committed suicide. It is further alleged that it was doing business in this State as such association at the time said Brassfield was admitted as a member thereof under and pursuant to its laws, rules and regulations as aforesaid. This case is conceded to be similar to that of Brasfield v. Modern Woodmen, 88 Mo. App. 208, wherein it was held *105that the defendant, under the facts of the case, was a fraternal beneficiary association and for the purpose of this case, it may be so conceded, although the plaintiff claims that it is an assessment company.
The defendant is a foreign association having originated in the State of Michigan. Section 1408, Revised Statutes 1899, defines what it takes to constitute a fraternal beneficiary association. Section 1409 prescribes the conditions under which such associations then doing business in the State (the statute was enacted in March, 1897) may continue in business in the State, which are that each one shall comply with the provisions of the act regulating annual reports and the designation of the superintendent of the insurance department as the person upon whom process may be served, etc. This section applies to associations, both domestic and foreign. Section 1410, Revised Statutes, supra, applies to foreign corporations only. Foreign associations not doing business at the time of the passage of the act, in order to be admitted- under the privileges of the statute in question, were required to “have filed with the superintendent of the insurance department of the State a duly certified copy of its charter and articles of association, and a copy 'of its constitution or laws, certified to by its secretary or its corresponding officer, together with an appointment of the superintendent of the insurance department of the State as a person upon whom process shall be served as hereinafter provided,” and should have further, “shown to be authorized to do business in the state, province or territory in which it is incorporated or organized.”
The defendant’s answer shows that it is a foreign corporation, but it does not allege that it was doing business in the State at the time of-the enactment of the Act of 1897, or that it began business in the State since its enactment. Nor does it allege that it had complied with either of said sections 1409 or 1410, supra. But instead it alleges that it was doing business in the State “pursuant to its own laws, rules and regulations.” *106Sections 1420, 1421 and 1422, Revised Statutes, supra, provide for penalties against the officers of any association within the meaning of the act who have failed to comply with it3 terms. It is presumed from the answer of defendant that it had not complied with said Act of 1891, or it would have alleged it. It was sued on an alleged liability for the death of one of its members it had assured. Its defense is that he committed suicide, which act of the member it claimed voided the contract of insurance under' the conditions of the policy or certificate, because it was doing business in-the State under its own rules and regulations as a benefit association. The answer falls short of making a defense, because it fails to allege that it W£is also doing business under the laws of the State, for unless it was so doing business, it was acting in disregard of the laws of the State, and subjecting its officers to the pains and penalties of the statute. If it was not doing business at the time it issued the certificate in suit, as á fraternal beneficial association, and also doing business under the regulation of the statute in question its liability would be measured by section 7896, Revised Statutes, supra, which provides that “in all suits upon policies of insurance on life hereafter issued by any company doing business in the State to a citizen of the .State, it shall be no defense that the insured committed suicide, unless it be shown to the satisfaction of the court or jury trying the cause, that the insured contemplated suicide at the time he made his application for the policy, and any stipulation in the policy to the contrary shall be void.” Brasfield v. Modern Woodmen, supra. There was no attempt made to show that the deceased contemplated suicide at the time the certificate was issued. As the defendant must be held to have been doing business in this State as a fraternal beneficiary association, without complying with the laws in question, and its officers thereby violating a penal statute at the same time, it should be held strictly accountable. It is the duty of the courts to uphold the sovereign power of the State in its ef*107forts by wise and judicious laws to protect its citizens from tbe acts of irresponsible corporations, wbicb was evidently tbe purpose of tbe legislative enactments we bave bad under consideration. Tbe cause is affirmed.
All concur.